After Remand from the Alabama Supreme Court

PITTMAN, Judge.
A portion of this court’s prior judgment has been reversed and the cause remanded by the Supreme Court of Alabama with instructions to affirm the judgment of the trial court. Ex parte Miller, 861 So.2d 392 (Ala.2003). In compliance with the Alabama Supreme Court’s opinion, that portion of this court’s prior judgment reversing the property-division and periodic-alimony provisions of the trial court’s judgment is set aside, the trial court’s judgment is reinstated, and the judgment of the trial court is affirmed in its entirety.
JUDGMENT REINSTATED; AFFIRMED.
YATES, P.J., and CRAWLEY, THOMPSON, and MURDOCK, JJ., concur.